Exhibit 10.19

LOGO [g63381g51j67.jpg]

Thursday, July 23, 2009

Dear Vicki:

On behalf of SuccessFactors, Inc. (the “Company”), I am pleased to offer you
employment with the Company on the terms set forth below.

 

  1. Position. You will start in a position as a Chief People Officer, reporting
to me, Lars Dalgaard, President and CEO. You will work out of our office in San
Mateo, California. By signing this letter, you confirm with the company that you
are under no contractual or other legal obligations that would prohibit you from
performing your duties with the Company.

 

  2. Compensation. You will be paid semi-monthly wages of $10,416.66 which is
equivalent to $250,000 on an annualized basis, less payroll deductions and all
required withholdings. You will be paid your salary in accordance with the
Company’s regular payroll policy. The Company may modify compensation from time
to time as it deems necessary. You will be eligible for a 50% performance bonus
upon reaching certain mutually established goals set by you and the Company. The
bonus would be earned and paid on a yearly basis and will be based upon company
and individual performance. You will be eligible to participate in the program
upon your start of employment.

 

  3. Stock Option. We will recommend to the Board of Directors (the “Board”) of
the Company that, at the next Board meeting after your commencement date, you be
granted (i) a stock option (the “Option”) entitling you to purchase up to
150,000 (ONE HUNDRED AND FIFTY THOUSAND) shares of Common Stock of the Company
at the closing price of such common stock on the Nasdaq Stock Market on the date
of grant; and (ii) 40,000 (FORTY THOUSAND) restricted stock units (the “RSUs”);
and (iii) 10,000 (TEN THOUSAND) additional restricted stock units (the “RSUs”).
Subject to Board approval, the shares subject to the Option shall vest over four
years, with 25% becoming vested after you complete one year of continuous
full-time service with the Company and one forty-eighth (1/48th) of the shares
subject to the Option vesting after each month of your continuous full-time
service thereafter. Subject to Board approval, the shares subject to the RSUs
shall vest over four years, with 25% becoming vested after you complete one year
of continuous full-time service with the Company and 25% vesting after each year
of your continuous full-time service thereafter. Your Options and RSUs shall be
subject to the terms and conditions of the Company’s 2007 Equity Incentive Plan
and grant agreement, which will be provided after the Board approves your
grant. You are responsible for all taxes associated with the receipt or exercise
of the Option or RSUs, or the sale of shares after exercise. In the case of
RSUs, shares will be withheld to satisfy withholding or other applicable taxes.

 

  4. Benefits. You will also be entitled to receive the standard employee
benefits made available by the Company to its employees of your same level to
the full extent of your eligibility including, medical, dental and vision
insurance, ten (10) days Paid Time Off (“PTO”) and two (2) floating holidays
annually. During your employment, you shall be permitted, to the extent
eligible, to participate in the Company’s Flexible Spending Account plan and
401(k) plan or any other similar benefit plan of the Company that is available
to employees generally. Participation in any such plans shall be consistent with
your rate of compensation to the extent that compensation is a determinative
factor with respect to coverage under any such plan. Details about these
benefits plans are available for your review. Company may modify compensation
and benefits from time to time as it deems necessary.

 

  5. Compliance with Company’s Policies and Procedures. As a Company employee,
you will be expected to abide by the Company’s policies and procedures and
acknowledge in writing that you have read and abide by the Company’s Employee
Handbook. Your acceptance of this offer and commencement of employment with the
Company is contingent upon the execution of the Company’s Proprietary
Information and Inventions Agreement, a copy of which is enclosed for your
review and execution prior to or on your Start Date.



--------------------------------------------------------------------------------

LOGO [g63381g51j67.jpg]

 

  6. Employment Relationship. Your employment with the Company will be “at
will”, meaning that either you or the Company may terminate your employment at
any time and for any reason, with or without cause. Any contrary verbal, written
or implied representations which may have been made to you are superseded by
this written offer. This is the full and complete agreement between you and the
Company with respect to the subject matters herein. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s Chief Executive Officer.

 

  7. Dispute Resolution Procedure. As a condition of employment with the
Company, you will be required to sign and abide by the terms of the Company’s
dispute resolution procedure, which is incorporated into this offer letter by
reference and found in the Company’s Proprietary Information and Inventions
Agreement.

 

  8. Change of Control. In the event of a change of control transaction
described in sections 16.1 (ii), 16.1 (iii) or 16.1 (iv) of the Company’s 2001
Stock Option Plan, (a “Change of Control), in addition to your normal vesting,
50% of your then unused shares shall vest in equal monthly installments over the
12 months immediately after the consummation of the Change of Control. In
addition, in the event of a Change of Control and you are involuntarily
terminated without Cause (as defined in the Company’s 2001 Stock Option Plan) by
SuccessFactors or a successor company within 12 months of a Change of Control or
you terminate your employment with the Company or a successor company with 12
months of a Change of Control for Good Reason (as defined below), then you will
receive a full vesting of all then unvested Shares as of your termination date.
“Good Reason” means that you elect to terminate your employment within 30 days
of the occurrence of one or more of the following events, provided you have also
delivered written notice to the Company 10 days prior to your resignation:
(a) the material reduction, without your consent, of the annual base salary you
were paid at the time of the Change of Control; (b) the material diminution or
reduction, without your consent, of your authority, duties or responsibilities
within the combined business (for example, you are not the CPO of the combined
entity); or (c) relocation of the Company’s office at which you work to a
location that is more than 50 miles from its current location.

 

  9. Proof of Right to Work. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

  10. Severance

 

  a. If terminated without cause in the first year, subject to your execution of
a customary release of claims, Vicki will be offered:

 

  i. 6 months salary severance

 

  ii. 6 months vesting acceleration

 

  b. If terminated without cause after the first year, subject to your execution
of a customary release of claims, Vicki will be offered:

 

  i. 6 months salary severance

 

  ii. 3 months vesting acceleration

This letter, together with the Proprietary Information and Inventions Agreement,
sets forth the terms of your employment with the Company and supersede any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by the Company and by
you.

We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign, initial and date this letter provided below and return it via confidential
fax: 408 317 0366 to SuccessFactors Talent Enablement Coordinator, Jerry
Talagtag, along with a signed, initialed and dated copy of the Proprietary
Information and Inventions Agreement.



--------------------------------------------------------------------------------

LOGO [g63381g51j67.jpg]

 

This offer expires at the close of business, July 31st, 2009. In addition, this
offer is contingent on the results of reference and background checks.

 

Very truly yours, /s/ Lars Dalgaard Lars Dalgaard SuccessFactors, Inc. ACCEPTED
AND AGREED: Vicki Bernholz /s/ Vicki Bernholz Signature 7/24/09 Date   Start
Date